Citation Nr: 1750754	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  17-43 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.

(The matters of entitlement service connection for diabetes mellitus and hypertension as well as whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder; service connection for residuals of a torn meniscus of the right knee and a fracture of the left leg, sleep disturbance and an equilibrium disorder; an earlier effective date for the award of service connection for tinnitus; increased ratings for residuals of frostbite to the right and left lower extremities; a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and special monthly compensation based on need for aid and attendance or by reason of being housebound are addressed in separate decisions.)


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979, and he also had over 18 years of subsequent service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The claim was remanded in April 2015 for the Veteran to be scheduled for his requested Board hearing.

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge as to the claim addressed herein.  A transcript of the proceeding is in the record.  At the hearing, he waived initial RO consideration of any new evidence related to his claim which the RO had not had the opportunity to review.

Review of the record shows that the Veteran has recently perfected an appeal seeking to establish service connection for bilateral diabetic retinopathy, gastroesophageal reflux disease, degenerative arthritis of the lumbar spine and bilateral hip disorders.  The AOJ has not certified these issues to the Board as of this time.  The Board shall not interfere in or complicate the AOJ's proceedings as to these matters by taking jurisdiction over these claims at this time.


FINDING OF FACT

The Appellant meets the criteria for basic eligibility for Dependents' Educational Assistance (DEA) benefits, as the Veteran was unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities (i.e., he has been granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)) throughout the appeal period, from December 2, 2005.


CONCLUSION OF LAW

Basic eligibility for dependent's educational assistance under Chapter 35, Title 38, United States Code, is established.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dependents' educational assistance benefits under Chapter 35, Title 38, United States Code, may be paid to a child or surviving spouse of a Veteran who meets certain basic eligibility requirements.  Basic eligibility exists if the Veteran: (1) was discharged from service under conditions other than dishonorable or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) died as a result of a service-connected disability; or (if a serviceperson) (5) is on active duty as a member of the Armed Forces and now is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As pertinent to this appeal, basic eligibility for DEA exists if the Veteran has a service-connected total disability that is permanent in nature.  38 U.S.C.A. §§ 3500, 3501.  A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to his service-connected disabilities (TDIU).  38 C.F.R. §§ 3.340, 3.341.

Contemporaneous with this decision, under Docket No. 13-00 644, the Board has granted a TDIU because the Veteran is unable to obtain or maintain gainful employment as a result of his service-connected bilateral lower extremity residuals of cold injury (frostbite and peripheral neuropathy).  In the decision granting TDIU, the Board notes that the Veteran's TDIU has been present throughout the appeal period since his December 2, 2005 claim of service connection for residuals of cold injury.  Accordingly, the Board reasonably infers that disability resulting from the Veteran's bilateral lower extremity residuals of cold injury is permanent in nature, and reasonably certain to continue throughout his lifetime.  Under these circumstances, the Veteran meets the basic eligibility requirements; hence, his appeal is granted.


ORDER

Basic eligibility for dependent's educational assistance under Chapter 35, Title 38, United States Code, is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


